NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Argued December 16, 2008
                                  Decided February 18, 2009

                                            Before

                                TERENCE T. EVANS, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

No. 08‐2607

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of
                                                     Indiana, South Bend Division.
       v.
                                                     No. 3:07cr0085 RM
SAMUEL JOHN STEED, 
    Defendant‐Appellant.                             Robert L. Miller, Jr.,
                                                     Chief Judge.

                                          O R D E R

        Samuel Steed pleaded guilty to possession of an unregistered destructive device, see
26 U.S.C. § 5861(d), manufacture of a pipe bomb, see id. § 5861(f), and possession of a
firearm (pipe bomb) after a felony conviction, see 18 U.S.C. § 922(g)(1).  At sentencing the
district court found that Steed had used the pipe bomb to try to dissuade his girlfriend from
contacting the police about his manufacture of methamphetamine.  Therefore the court
applied a four‐level increase to the offense level under U.S.S.G. § 2K2.1(b)(6), for Steed’s use
of the pipe bomb “in connection with” his commission of another felony offense, the
Indiana offense of felony intimidation, see IND. CODE § 35‐45‐2‐1(a), (b)(1)(A).  The court
then sentenced Steed to a total of 96 months’ imprisonment, well below the resulting
guidelines range of 121 to 151 months.  On appeal Steed challenges the sufficiency of the
evidence supporting his use of the pipe bomb in connection with the felony offense of
No. 08‐2607                                                                               Page 2

intimidation.  Because the district court’s findings are supported by the record and are not
clearly erroneous, we affirm the sentence imposed by the district court.

       Steed’s girlfriend, Natalie Vela, called police in Elkhart, Indiana, to report that Steed
possessed a pipe bomb.  The bomb squad responded and discovered a six‐inch pipe bomb,
which they safely detonated using a remote‐controlled robot.  In a videotaped interview
with the police, Vela reported that Steed had threatened her and her children with the pipe
bomb after an argument prompted by his use of methamphetamine at her house while the
children were home.  She further related that Steed made the threat to prevent her from
reporting his methamphetamine activities to the police.  Steed admitted that he made the
bomb and that he had been using methamphetamine for twenty years.  Steed was also
carrying a small amount of methamphetamine when he was interviewed.

        At sentencing Steed objected to several guidelines adjustments, including the
increase under § 2K2.1(b)(6) for use of the pipe bomb in connection with the felony offense
of intimidation.  In Indiana a threat to commit a forcible felony in order to prevent the
victim from engaging in conduct against the victim’s will is itself a felony, see IND. CODE
§ 35‐45‐2‐1(a), (b)(1)(A); Johnson v. State, 717 N.E.2d 887, 890 (Ind. Ct. App. 1999).  Steed,
through counsel, had represented to the probation officer that he never threatened Vela or
told anyone else that he had.  But Steed never backed up this assertion with evidence, and at
sentencing counsel shifted strategies and argued instead that the evidence did not support a
finding that Steed actually intended to use the pipe bomb to harm Vela and her children.

        The government called two of Steed’s fellow inmates as witnesses.  Joshua Whitaker
testified that Steed told him he had threatened his girlfriend and her family with the pipe
bomb and had been involved in manufacturing methamphetamine.  Dion Collins added
that Steed had told him about manufacturing and selling methamphetamine.  The
government also called Elkhart police officer Brian Schroth, who testified that Steed had
admitted making the pipe bomb and using methamphetamine.  Finally, Vela testified that
she and Steed had argued and that he had threatened her and her children with the pipe
bomb.  Vela, who by then had reconciled with Steed, suggested that he was very drunk and
high on methamphetamine when he made the threat, but still she acknowledged that at the
time she had felt that Steed was trying to stop her from reporting his methamphetamine
activities to the police.  At the conclusion of Vela’s testimony, the government played an
excerpt from her videotaped interview.

       In overruling Steed’s objection, the district court found that he made the threat
against Vela to protect his methamphetamine manufacturing but never actually intended to
carry out the threat.  The court found Vela’s testimony regarding the threat to be credible
and consistent with her videotaped statements to the police (although it found her less
No. 08‐2607                                                                               Page 3

credible on other issues) and credited Whitaker’s testimony that Steed had confessed to
threatening Vela and her family.  The court concluded that the threat constituted felony
intimidation under § 35‐45‐2‐1.  The court further concluded that the evidence did not
support a defense of involuntary intoxication under Indiana law, and thus Steed had
possessed the pipe bomb in connection with the commission of another felony offense.
 
        Section 2K2.1(b)(6) provides for a four‐level increase in offense level if the defendant
used or possessed a firearm, in this case a pipe bomb, in connection with the commission or
attempted commission of another felony offense, which need not be charged.  U.S.S.G.
§ 2K2.1(b)(6), cmt. n.14; United States v. LePage, 477 F.3d 485, 489 (7th Cir. 2007).  Our review
of the court’s factual findings supporting the application of a sentencing guideline is for
clear error.  United States v. Wagner, 467 F.3d 1085, 1089 (7th Cir. 2006); United States v.
Bryant, 420 F.3d 652, 656 (7th Cir. 2005).  Steed contends that the district court’s factual
finding that he threatened his girlfriend and her children to protect his methamphetamine
manufacturing is clearly erroneous.  He argues that the only evidence presented at
sentencing that supports this finding is Vela’s testimony, and, according to Steed, the court
did not find her credible.
 
        Steed’s contention, however, misstates the evidence presented as well as the district
court’s findings.  As the court noted, Vela’s testimony was less credible, overall, than that of
Whitaker and Collins, but her statement that she believed the threat was meant to keep her
from telling the police about Steed’s drug activity was consistent with her videotaped
statements to the police immediately after she reported the pipe bomb and was therefore
credible.  At oral argument, Steed’s counsel focused on the absence of testimony that Vela
actually intended to report Steed’s activities to the police, thus, according to counsel, giving
Steed no motive to threaten her.  Vela’s statements, however, which the court found
credible, were sufficient to support the finding that Steed committed felony intimidation. 
See Johnson, 717 N.E.2d at 890; Long v. State, 492 N.E.2d 700, 702 (Ind. Ct. App. 1986).  And as
we have repeatedly emphasized, a district court’s credibility determinations are “entitled to
great deference and can virtually never be clear error.”  United States v. Clark, 538 F.3d 803,
813 (7th Cir. 2008) (quotation marks and citation omitted); see United States v. Blalock, 321
F.3d 686, 690 (7th Cir. 2003).  Given that the court’s findings were based largely on its
determination of witness credibility and supported by record testimony, there is no clear
error.

                                                                                    AFFIRMED.